UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-1562


DERRICK ALLEN,

                    Plaintiff - Appellant,

             v.

CHAD BUCHMAN, Supervisor; CHAD PISANESCHI, General Manager; GRETA
VANDERLOOP, Assistant Manager; SUZANNE GUINN, Vice President of Human
Resource; GUATAM PATANKAR, Vice President of Culture,

                    Defendants - Appellees.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:21-cv-00295-TDS-LPA)


Submitted: October 14, 2021                                   Decided: October 18, 2021


Before DIAZ and QUATTLEBAUM, Circuit Judges, and KEENAN, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Derrick Michael Allen, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Derrick Allen appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing Allen’s employment discrimination complaint. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. Allen v. Buchman, No. 1:21-cv-00295-TDS-LPA (M.D.N.C. May 3, 2021). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2